DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 2/22/2022 have been fully considered. Applicant’s statement that claims 13 has been amended to include all the limitations of claims 15, 16 and 23 is noted, however, the scope of the incorporated claim limitations are unclear. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-14 and 18-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant states that claim 13 has been amended to include the limitations of claims 15, 16 and 23. However, the claim has been punctuated differently making it unclear how to fulfill the claims. The new amendment reads:
wherein the flexion resistance control further includes minimizing a flexion resistance after initiation of the stair-climbing mode[, was a ; followed by a return] determining that the passive prosthetic knee joint is in a hip straightening phase or has experienced an extension movement[, was a ; followed by a return] maintaining the minimum flexion resistance until the passive prosthetic knee joint is determined to be in a hip-straightening phase or experiences an extension movement[, was ;] and increasing the flexion resistance to a maximum value based upon the passive prosthetic knee joint being in the hip-straightening phase or experiencing the App. No.: 16/389,774extension movement to avoid an unintended flexion movement resulting from an insufficient hip straightening torque.
The “,” followed by an “or” and the line returns change the scope of the claim language; the claim scope is ambiguous. Please rewrite the claim such that the Markush limitations are clearly defined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

13-14, 18-19, 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Biedermann et al (6,755,870) in view of Bisbee, III et al (2010/0185124). 
Biedermann et al teaches a method for controlling a passive prosthetic knee joint in a prosthetic unit. 
The prosthetic unit comprising:
The passive prosthetic knee joint 3; a prosthetic leg unit (including the shin 4 and piston-cylinder 6, 9) coupled to the knee joint; a prosthetic foot 5 coupled to the leg unit; a plurality of sensors (S, see figure 5 sensor signals including knee angle and axial force).
Biedermann et al teaches a method for controlling as passive prosthetic knee joint by determining different types of gaits including stair-climbing mode (special situations “climbing stairs”, column 6, line 40 and in figure 5) which require different control parameters P for extension damping and flexion damping base on knee angle and axial force. See column 4, lines 8-52 and column 6, lines 38-49 and claim 1.
However, Biedermann et al is unclear as specifically teaching initiating a stair-climbing mode based upon the passive prosthetic knee joint being approximately straight and based upon the axial force in the prosthetic leg unit being approximately zero.
Bisbee, III et al also teaches a method for controlling the passive prosthetic knee joint comprising the same element wherein the method comprises determining initiating a stair-climbing mode of the passive prosthetic knee joint based upon the passive 
[0100] Another transition 924 may be recognized between the STE state 820 and the SWF state 840. This transition 924 is typically a less frequent state transition that may occur when walking up stairs foot over foot. During this ambulation pattern, the knee reads a period of stance extension (interpreted as knee angle being approximately straight) followed by rapid unloading (interpreted as detecting an axial force of approximately zero). At this point, the knee moves directly into swing (it is inherent or obvious to have lowered flexion damping to a minimum value to allow the knee to flex) without moving into the pre-swing state. In one embodiment, this transition is recognized using the same conditions as used to recognize transition 914, discussed above.
It would have been obvious to one having ordinary skill in the art to have used the teaching of Bisbee, III et al to determine an approximately straight knee joint and an axial force in the prosthetic leg unit being approximately zero to initiate a stair-climbing mode (special situation) of the passive prosthetic knee joint of Biedermann et al. In initiating a stair-climbing mode, a flexion resistance control (Fd) and an extension resistance control (Ed) of the knee joint upon is activated. 
Incorporated limitations of claims 15-16, see at least column 4, lines 40-52 of Biedermann et al. It is inherent or at least would have been obvious that the knee 
Incorporated limitation of claim 23, are now lines 22-30. Referring to lines 22-26, the limitation can be fulfilled by many unclear ways including, “wherein the flexion resistance control further includes minimizing a flexion resistance after initiation of the stair-climbing mode”; see reasoning above. (Flexion resistance is interpreted as the flexion damping.) Or, “has experienced extension movement” which is inherently done at some point.
Lines 27-30, it would have been obvious to one having ordinary skill in the art to have increased the flexion resistance to a maximum value based upon the passive prosthetic knee joint being in the hip straightening phase or in an extension movement to prevent unintended flexion to facilitate a near normal reciprocating gate while ascending stairs.

Claim 14, see at least the socket of both Biedermann et al and Bisbee, III et al.
Claim 18, it is obvious to one having ordinary skill in the art that the flexion damping is maintained until the prosthetic leg unit (force sensors) detects the stairs at which the damping is increased so the knee can take the user’s weight and not buckle.
Claim 19, control unit 10 of Biedermann et al, 102 of Bisbee, III et al.
Claim 22, it would have been obvious to one having ordinary skill in the art to have that in a stair-climbing special situation, the knee requires more dampening than walking such that it does not buckle.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRUCE E SNOW/           Primary Examiner, Art Unit 3774